UN|TED STATES DlSTR|CT COURT/SOUTHERN DlSTR|CT OF NEW YORK Attorney: M|CHAEL FA|LLACE &
ASSOC|ATES, P. C.- 2371

. _.¢_ g

 

ADoi_Fo HuiviBERTo Ai.iviAzo viDAL, iNDiviDuALLY AND oN BEi-iAi_F oi= index #¢ 1118-CV-08819-VSB
orHERs siiviii_ARi_Y siTuATED
Piaimifi(s)
-a_ciainst- Date Filed:
THE DRAFT i-iousE LLc (D/B/A THE DRAFT i-iousE) ETAL AFF'DAV|T OF SERV|CE
Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK SSZ

ALlCEA HART BE|NG DULY SWORN DEPOSES AND SAYS DEPONENT |S NOT A PARTY TO TH|S
ACT|ON AND OVER THE AGE OF E|GHTEEN YEARS AND RES|DES |N THE STATE OF NEW YORK.

That on October 4, 2018 at 02:37 PM at ~

C/O THE DRAFT HOUSE
3473 BROADWAY
NEW YORK. NY 10031

deponent served the within true copy/copies of the SUMMONS iN A ClVlL ACT|ON AND COMPLA|NT,
NOT|CE OF |NTENT|ON TO ENFORCE LlNl|TED L|ABlLlTY COMPANY lVlEiV|BER LlAB|LlTY FOR
SERV|CES RENDERED on LU|G| GH|DETT|, the defendant/respondent therein named,

SU|TABLE by delivering thereat a true copy/copies of each to MARCEL "DOE" a person of suitable age and discretion. Said
AGE premises is the defendant's/respondent‘s actual place of business within the state. He identified himself as the CO-
WORKER of the defendant/respondent

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

Sex Skin Color Hair Co|or Age (Approx.) Height (Approx.) Weight (Approx)
MALE WH|TE BLACK 40 t 5'3 150
MAlLlNG Deponent enclosed a true copy/copies of same in a postpaid wrapper properly addressed to the defendant/respondent at
the defendant's/respondent's actual place of business at
C/O THE DRAFT HOUSE
3473 BROADWAY

NEW YORK, NY 10031

and deposited said wrapper in a post of&ce or official depository under exclusive care and custody of the United States
Posta| Service within New ¥ork State on October 4, 2018 by REGULAR F|RST CLASS MAlL in an envelope marked
PERSONAL & CONF|DENTlAL and not indicating on the outside envelope thereof, by return address or otherwise that the
communication is from an attorney or concerns an action against the party to be served.

MlLlTARY Person spoken to was asked whether the defendant was in the military service of the State of New York or the United

SERV|CE States and received a negative reply. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New ¥ork or the Federa| So|diers and Sai|ors Civil Re|ief Act.

Sworn to me on: October 4. 2018

 

Linda Forman Robin Forman Gotham Process |nc. ~ ~

Notary Pub|ic, State of New York Notary Public, State of New York 299 Broadway ALICEA HART
NO. 01 FO5031305 NO. 01 F06125415 New York NY 10007 _

ouaiiiied in New York county ouaiined in New York county L'°e“$e #- 2038944

Commission Expires August 1, 2022 Commission Expires Apri| 18, 2021 Docket #: *1090521*

